Citation Nr: 1302909	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  06-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a head injury, identified as levator palpebri with left supraorbital sensory deficit and diplopia, headache pain, drooping eyelid and facial scar.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from the January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the denial of service connection for residuals of a head injury, identified as levator palpebri with left supraorbital sensory deficit and diplopia.  

As noted in prior decisions, the Board finds the last final rating decision to be the February 1989 rating decision and not the January 2004 rating decision, as the Veteran filed his NOD timely for the January 2004 rating decision.  

In a June 2009 decision, the Board did not reopen the Veteran's claim of entitlement to service connection for residuals of a head injury.  The Veteran appealed the Board's June 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in November 2009, the Court ordered that the Joint Motion for Remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

In March 2010 and February 2012, the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

In December 2012, the Veteran's representative submitted additional evidence and a waiver of initial RO review of the evidence.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the Veteran's claim for service connection for residuals of a head injury, identified as levator palpebri with left supraorbital sensory deficit and diplopia, headache pain, drooping eyelid and facial scar, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a head injury, identified as levator palpebri with left supraorbital sensory deficit and diplopia, headache pain, drooping eyelid and facial scar, was last denied by an unappealed February 1989 rating decision.  

2.  The evidence received since the February 1989 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a head injury, to include levator palpebri with left supraorbital sensory deficit and diplopia, headache pain, drooping eyelid and facial scar.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury, to include levator palpebri with left supraorbital sensory deficit and diplopia, headache pain, drooping eyelid and facial scar.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to VA's duties to notify and assist a claimant.  The Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of this issue, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claim of entitlement to service connection for residuals of a head injury which was originally denied by an August 1983 rating decision because there was no evidence that his disability was incurred in or aggravated by his service.  See generally, 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  The Veteran did not appeal the rating decision.  That decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2012).  In February 1989, the Veteran attempted to reopen his claim for service connection for residuals of a head injury.  A February 1989 rating decision denied the claim on the basis that the Veteran did not submit new and material evidence to reopen the previously denied claim.  The Veteran did not appeal the February 1989 rating decision.  That decision is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2012).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the "determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The evidence on file at the time of the February 1989 rating decision consists of the Veteran's available service personnel records showing treatment at Walter Reed Hospital in 1956 and written statements from the Veteran that he sustained a head injury in 1956 and had resultant left eye surgery with the associated removal of a blood clot.  The evidence of record also included a January 1982 certificate of attending physician from the Veteran's private physician, noting his reported history of trauma to his head in 1956 with subsequent surgery and hospitalization of 5 1/2 months' duration.  A June 1983 VA neurological examination report which notes the Veteran's reported history of an inservice head injury and resultant surgery was also of record.  On physical examination, the neurologist noted mild asymmetry with the left levator palpebri slightly drooped and a suggestion of proptosis present in the left eye.  

The evidence associated with the claims file subsequent to the February 1989 rating decision includes multiple written statements from the Veteran providing a history of his inservice head injury and resultant surgery, and indicating that he has experienced headaches and eye problems since the initial injury.  Written statements from the Veteran's brother, received in February 2006, and from his wife, received in January 2006 and November 2012, were also added to the record.  Both his brother and his wife state that he was initially hospitalized at Fort J. Baltulion Pack Nack Lake in 1956 for treatment of inservice injuries and was later transferred to Walter Reed.  In her November 2012 written statement, his wife states that she has known the Veteran since early 1957 and that he told her then that he had been struck in the head with a resulting eye injury in 1956.  She notes that he was hospitalized initially at a military hospital in New Jersey and later transferred to Walter Reed, where he underwent eye surgery.  The evidence added to the claims file also includes VA treatment records, dating from August 2003 to May 2011, which intermittently show the Veteran's reported history of an inservice head injury and subsequent eye surgery, as well as intermittent complaints of eye pain and headaches.  

The personal statements of the Veteran, his brother and wife and the VA treatment records are certainly new, in that they were not previously of record.  As noted above, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus, supra.  The Veteran's statements regarding a continuity of headache and eye symptoms since service, as well as his brother's and wife's statements regarding his inservice injury and treatment also relate to a causal nexus.  Since the lack of evidence demonstrating that the Veteran's current disability was incurred or aggravated in service was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  38 C.F.R. § 3.303.  The Board further finds that this newly submitted evidence at least triggers the duty to assist by providing a medical opinion.  Accordingly, new and material evidence has been received to reopen the claim for service connection for residuals of a head injury.  The Veteran's appeal to this extent is allowed.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a head injury, identified as levator palpebri with left supraorbital sensory deficit and diplopia, headache pain, drooping eyelid and facial scar, is reopened.


REMAND

Having reopened the Veteran's previously denied claim of entitlement to service connection for residuals of a head injury, the Board may proceed with adjudication of this claim only after ensuring compliance with VA's duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  The National Personnel Records Center (NPRC) has verified that there are no service treatment records available for this Veteran.  In cases where a veteran's service treatment records are unavailable, through no fault of the veteran, there is a "heightened duty" to assist the veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  After review of the record, the Board finds that this case must be remanded for further evidentiary development before proceeding to adjudicate his reopened claim.


VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although his service treatment records are unavailable, his available service personnel records do indicate that the Veteran was hospitalized at a facility in New Jersey as early as August 1956 and was later transferred to Walter Reed for subsequent treatment.  Evidence of record further shows that the Veteran has been diagnosed with atypical head pain, levator palpebri with left supraorbital sensory deficit and intermittent diplopia.  VA treatment records show the Veteran has consistently reported a head injury and subsequent eye surgery in 1956 and further show that he receives treatment for diabetes mellitus with periodic eye examinations that have ruled out diabetic retinopathy.  The Veteran has not been afforded a VA medical examination to determine the etiology of his currently diagnosed atypical head pain, levator palpebri with left supraorbital sensory deficit and intermittent diplopia, or to determine whether he has any other residuals of any inservice head injury.  For these reasons, the Board concludes that there is not sufficient medical evidence in this case to decide the claim and that a remand for a medical examination and opinion is warranted.  38 C.F.R. § 3.159(c)(4).

The most recent VA treatment records associated with his claims file are dated in May 2011.  Copies of any available VA records subsequent to May 2011 need to be obtained and incorporated in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically associate any pertinent, outstanding VA records dated after May 2011, with the claims folder.  

2.  Provide the Veteran with an appropriate VA examination to determine the current nature and etiology of any residuals of a head injury found to be present, to include levator palpebri with left supraorbital sensory deficit and diplopia, headache pain, drooping eyelid and facial scar, if present.  All necessary studies or tests should be accomplished.  The examiner should review the evidence in the claims folder, and acknowledge such review in the examination report.  Based on the medical findings and a review of the claims folder, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50% probability or more) that any currently identified disability, to include levator palpebri with left supraorbital sensory deficit and diplopia, headache pain, drooping eyelid and facial scar, if present, is causally related to or aggravated by the Veteran's reported head injury in service.  

The examiner should address all pertinent in-service and post-service evidence obtained in accordance with this remand and any lay assertions regarding a continuity of symptoms since service.

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  Thereafter, VA should readjudicate the issue of entitlement to service connection for residuals of a head injury, to include levator palpebri with left supraorbital sensory deficit and diplopia, headache pain, drooping eyelid and facial scar, on a de novo basis.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


